         Case 1:18-cr-00073-SPW Document 55 Filed 05/06/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




UNITED STATES OF AMERICA,
                                                  CR 18-73-BLG-SPW
                     Plaintiff,

 vs.                                               ORDER


LANCE X. RATCLIFF,

                      Defendant.


       For the reasons stated by the Court on the record,

       IT IS HEREBY ORDERED that Defendant is released from supervision

effective immediately.

       DATED this C »^^^day of May,2021.


                                             SUSAN P. WATTERS
                                             United States District Judge
